DETAILED ACTION
This is a first Office Action on the merits and is responsive to the originally filed application papers. Claims filed on 06/10/2020 are being examined. Claims 1-20 are being considered and further pending examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/10/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (“one or more memory modules”) that is coupled with functional language (“…instructions stored in the one or more memory modules…”) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are as follows:

” one or more memory modules; and machine readable instructions stored in the one or more memory modules that, when executed by the one or more processors, cause the computing device to” recited in claim 15. For the purposes of examination, the examiner will take “one or more memory modules” as any device capable of storing machine readable and executable instructions based on the following excerpt(s) from the specification: 
Para [0027] line 2-5 : “The one or more memory modules 206 may comprise RAM, ROM, flash memories, hard drives, or any device capable of storing machine readable and executable instructions such that the machine readable and executable instructions can be accessed by the one or more processors 202.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Amirloo et al (US 20210276598 A1) henceforth referred to as Amirloo and further in view of Lv et al (US 20180074505 A1)  henceforth referred to as Lv.

Regarding Claim 1 Amirloo teaches
A method comprising: 
making initial predictions of a trajectory of a first vehicle at a plurality of future time steps based on sensor data captured by an egovehicle ( para [0076] line 1-6 : “The vehicle 100 includes a sensor system 110, an OGM generator 121, a processing unit 170, an OGM prediction system 120, a path generator 130, a trajectory generator 132, a vehicle control system 140, a cost volume generator 160, and an electromechanical system 150, for example.”,  para [0081] line 4-12 : “In this alternative embodiment, the sensor system 110 provides sensor data (observations) received from the sensing units 112, 114, 116, 118, as well as data from a reference map, including image data and 3D data, to the OGM prediction system 120.  The OGM generator 121 included in the OGM prediction system 120 generates observed OGMs from the received sensor data, and provides the observed OGMs to selectors 302a, 302b as described in further detail below.”, para [0105] line 20-28 : “The output from a single run of the OGM prediction system 120 is a plurality of OGMs, including the one or more historical observed OGMs and predicted OGMs over a defined time period that includes past and future defined time periods. In the example where the OGM prediction system 120 generates predictions in real-time, the output is a set of OGMs that includes one or more historical observed OGMs (for a defined number of previous time steps up to the current time step) and also includes one or more predicted OGMs (for a defined number of future time steps, starting from the time step immediately after the current time step).” , The predicted OGM (occupancy grid maps) at a multiple of future time steps would require the prediction to contain information regarding a trajectory of another vehicle that is within the environment of the OGM ); and 
in response to making an initial prediction of a trajectory at a first one of the future time steps, making final predictions of the trajectory at the first one of the future time steps and at each of a plurality of time steps subsequent to the first one of the future time steps(para [0101] line 1-20 : “The present disclosure describes a machine learning-based system for OGM prediction (e.g., the OGM prediction system 120) that aims to address one or more of the drawbacks discussed above. The OGM prediction system 120 generates, at each time step in a defined time period, a predicted OGM (e.g., one predicted OGM) for the next time step in the defined time period based on an input OGM for a current time step in the defined time period. The input OGM for the current time step may be a historical observed OGM obtained from a set of historical observed OGMs (e.g., a set comprising about 10 observed OGMs generated by the OGM generator 121 from sensor data received from one or more of the sensing units 112, 114, 116, 118) or a previously-predicted OGM (e.g., a predicted OGM previously generated by the OGM prediction system 120 for the current time step in the defined time period). This approach may be acceptable in situations where large, abrupt changes in the environment are not expected (e.g., a vehicle traveling at a typical speed of 60 km/h is not expected to come to a complete stop within one second”)., However Amirloo does not explicitly teach a predicted trajectory as a lane change of a first vehicle.

However, in the same field of endeavor (prediction of future trajectories of vehicles) Lv teaches a system wherein a predicted trajectory of another vehicle is used to predict a future lane change (para [0017] line 1-9 : “The future intention of an observed vehicle may be estimated probabilistically based on various factors. These factors may include direct measurements indicative of the future intention (e.g., a left/right turn signal may indicate an intention to switch into the lane to the left/right), indirect measurements indicative of the future intention (e.g., an estimated trajectory corresponding to a lane change to the left/right), or prior knowledge (e.g., road constraints such as a road sign directing vehicles to a particular direction).”,  para [0054] line 1-8 : “Therefore, embodiments of the disclosure are related to a method, apparatus, and system for solving a complex motion planning problem for a host vehicle using a graphical model-based factorization approach. A host vehicle traveling on a highway with multiple other vehicles in the vicinity may benefit from embodiments of the disclosure. The intentions and future trajectories of surrounding vehicles may be estimated.”).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the OGM prediction system of Armiloo with the lane change prediction system of Lv “In order to avoid collision, the host vehicle may need to estimate the other vehicles' current position as well as predict their future intentions or trajectories.” (Lv para [0003] line 8-11).

Regarding Claim 2 the combination of Amirloo and Lv teaches The method of claim 1, further Amirloo teaches further comprising: 
inputting the sensor data into a trained neural network (para [0080] line 3-6 : “The sensor system 110 receives sensor data (e.g., observations) from the various sensing units, generates an observed OGM from the received sensor data (e.g., observations), and provides the observed OGM to the OGM system 120.”, para [0134] line 1-11 : “In order to generate the predicted OGM                         
                            
                                
                                    õ
                                
                                
                                    k
                                    +
                                    1
                                
                            
                        
                      that contains values representing occupancy probability at the next time step, the OGM classifier 126 is used. In some embodiments, the OGM classifier 126 is a machine learning module that includes another neural network (e.g., another RNN) that has been trained to learn to generate a predicted OGM                          
                            
                                
                                    õ
                                
                                
                                    k
                                    +
                                    1
                                
                            
                        
                     that contains values representing occupancy probability at the next time step from a corrected OGM                         
                            
                                
                                    ô
                                
                                
                                    k
                                    +
                                    1
                                
                            
                        
                    . The neural network of the OGM classifier 126 is trained to using training dataset comprising corrected OGMs                         
                            
                                
                                    ô
                                
                                
                                    k
                                    +
                                    1
                                
                            
                        
                     to learn generate predicted OGMs                          
                            
                                
                                    õ
                                
                                
                                    k
                                    +
                                    1
                                
                            
                        
                    .”, para [0141] line 15-19 : “When the RNN 122 is trained using a sufficiently comprehensive training dataset, the OGM prediction system 120c may achieve accuracy in prediction similar to the OGM prediction system 120a of FIG. 3.”, Fig. 7, Fig. 7 shows the and example of the OGM prediction system  that the sensor system provides sensor data to for the generation of the predicted OGMs); and 
making the initial predictions based on an output of the neural network generated in response to the input of the sensor data (para [0151] line 1-3 : “The OGM prediction system 120 has been described as outputting a set of OGMs, including at least one observed OGM and at least one predicted OGM.”).

Regarding Claim 3 the combination of Amirloo and Lv teaches The method of claim 2, further Amirloo teaches wherein the neural network is a multilayer perceptron (para [0144] line 1-6 : “The classifier module refines the corrected OGM further to generate the next predicted OGM. As discussed above, the classifier module includes the OGM classifier 126 may be implemented using a neural network, a simple feed-forward network, or an RNN, among other possibilities.).

Regarding Claim 4 the combination of Amirloo and Lv teaches The method of claim 2, further Amirloo teaches further  comprising: 
training the neural network using training data comprising a plurality of training examples (para [0198] line 2-8 : “Referring to FIG. 10, a method 1000 of training the OGM prediction system 120 in accordance with one embodiment of the present disclosure will be described. At action 1002, the OGM prediction system 120 receives a sequence of OGMs for 0-T.sub.1 time steps, a reference map 119, and an expert (or target) trajectory as input which may be defined by an expert driver, system, or otherwise.”), wherein each training example comprises sensor data associated with a vehicle at a second time step and a ground truth label indicating whether the vehicle performed a lane change within a predetermined number of time steps after the second time step (para [0199] line 1-4 : “At action 1004, the OGM prediction system 120 predicts a sequence of OGMs for                         
                            T
                            -
                            
                                
                                    T
                                
                                
                                    1
                                
                            
                        
                     time steps based on the sequence of OGMs for                         
                            0
                            -
                            
                                
                                    T
                                
                                
                                    1
                                
                            
                        
                     time steps, reference map 119, and the expert trajectory received as input.”, para [0200] line 1-4 : “At action 1006, a sequence of real OGMs is observed over the same time period that the OGM prediction system 120 generates the sequence of predicted OGMs (e.g.,                         
                            -
                            
                                
                                    T
                                
                                
                                    1
                                
                            
                        
                    ).”, para [0201] line 1-24 : “At action 1008, the sequence of predicted OGMs is compared to the sequence of real OGMs and a loss of the OGM prediction (                        
                            
                                
                                    L
                                
                                
                                    O
                                    G
                                    M
                                    _
                                    p
                                    r
                                    e
                                    d
                                    i
                                    c
                                    t
                                    i
                                    o
                                    n
                                
                            
                        
                    )  is computed by the OGM prediction system 120. The loss of the OGM prediction is calculated in accordance with a loss function (an objective function) that measures the similarity (or difference) of the predicted OGMs in the sequence of predicted OGMs to the real OGMs in the sequence of real OGMs. The loss of the OGM prediction may be used to adjust the parameters (e.g., the weights and biases) of a neural network of the OGM prediction system 120 until the loss function is optimized (i.e., losses are minimized, for example, the losses being below a threshold level) to train the OGM prediction system 120 in modular fashion.”).

Regarding Claim 5 the combination of Amirloo and Lv teaches The method of claim 1, further Amirloo teaches wherein the sensor data comprises a distance between the first vehicle and the egovehicle (para  [0077] line 1-10 : “The sensor system 110 receives information collected about the internal and/or external environment of the vehicle 100 by various sensing units. In the example shown, the sensor system 110 includes a detection and ranging (DAR) unit 111, a camera 116 and a Global Navigation Satellite System (GNSS) unit such as a global positioning system (GPS) unit 118 for collecting information about the external environment of the vehicle 100. The DAR unit 111 unit comprises one or both of a radar unit 112 and a Light Detection and Ranging (LIDAR) unit 114.” , The sensor system disposed on the vehicle having sensors for determining ranges to obstacles to generate a predicted OGM requires the sensor data to include distance between the first vehicle and the ego vehicle).

Regarding Claim 6 the combination of Amirloo and Lv teaches The method of claim 1, further Amirloo teaches wherein the sensor data comprises a difference between a first velocity of the first vehicle and a second velocity of the egovehicle (para [0079] line 15-26 : “The sensor system 110 may also include other sensors (not shown) that collect further information about the vehicle 100 itself and provide sensor data indicative of the collected information about the vehicle 100 itself to the OGM generator 121. In such a case, the vehicle 100 may itself be considered part of the sensed environment. For example, the sensor system 110 may receive sensor data indicative of collected information about the vehicle 100 itself from other sensing units (not shown), such as accelerometers, speedometer, odometer and/or inertial measurement unit, which may or may not be part of the sensor system 110.”, para [0111] line 1-13 : “An input to the OGM prediction system 120a is the observed OGM                                 
                                    
                                        
                                            o
                                        
                                        
                                            k
                                        
                                        
                                            *
                                        
                                    
                                
                            , which may be generated in real-time based on sensor data (e.g., observations) by the OGM generator 121 of the sensor system 110 and/or which may be retrieved from an internal or external database. The observed OGM                                 
                                    
                                        
                                            o
                                        
                                        
                                            k
                                        
                                        
                                            *
                                        
                                    
                                
                             may be represented as a tensor, having a depth of one or more. The depth represents the number of channels. In the case of the observed OGM                                 
                                    
                                        
                                            o
                                        
                                        
                                            k
                                        
                                        
                                            *
                                        
                                    
                                
                            , a tensor of depth one may be used to carry information representing the occupancy of each cell. Additional channels may be used to carry further information for each cell, such as the class label assigned for each cell or the velocity of the object in each cell.”, The sensor data comprising both the velocity of the ego vehicle as well as the velocity of the first vehicle would imply the difference between the two velocities is included in the sensor data.).

Regarding Claim 7 the combination of Amirloo and Lv teaches The method of claim 1, further Amirloo teaches further comprising: 2222562-5730 / 2019-1758 
adjusting driving behavior of the egovehicle based on the final predictions (para [0086] line 1-19 : “In a motion planning mode of the autonomous vehicle or alternative embodiment of the present disclosure, the machine-learning based planning system 900 may plan a trajectory for the vehicle 100. A trajectory is a path and information regarding how to traverse the path with respect to time, such as velocity information which may be defined by a velocity profile. Alternatively, distance (path) and time information which can be used to determined velocity may be output instead of a velocity profile. A trajectory can be used by a vehicle control system 140 to generate control signals which define one or more of a steering angle for a steering unit 142, a throttle value for a throttle unit 146 and braking value for a braking unit 144. The control signals are configured so that in response to the control signals being sent to an electromechanical system 150 and processed thereby, the control signals cause the electromechanical system 150 (e.g., engine 152, transmission 154 and wheels 156) to control the movement of the vehicle 100 in accordance with the control signals.”, para [0087] line 1-13 : “The cost volume generator 160 generates a cost volume for predicted OGMs which, in combination with a set of proposed trajectories from the trajectory generator 132, may be used to select a trajectory. The selected trajectory may be used by the vehicle control system 140 to generate control signals which may be sent to the electromechanical system 150 to control the vehicle so that the vehicle follows, or attempts to follow, the selected trajectory. The cost volume generator 160 is described in more detail below. Alternatively, the cost volume generator 160 may generate a cost volume for predicted OGMs which, in combination with a set of proposed paths from the path generator 130, may be used to select a path.”, The final predicted OGMs are used by the cost volume generator to select a trajectory which is then used by in the motion planning mode of the autonomous vehicle to send control signals to control the autonomous vehicle by adjusting the driving behaviors (i.e. controlling the speed, steering and braking)).

Regarding Claim 15  Amirloo teaches A computing device comprising (para [0092] line 1-4 : “FIG. 1B is a block diagram of an example simplified processing unit 170, which may be used as a dedicated processing unit for performing OGM prediction or a general processing unit in the vehicle 100.): 
one or more processors (para [0092] line 10-17 : “The processing system 170 includes multiple components, including a processing device 172 that controls the overall operation of the processing system 170. The processor device 172 comprises one or more processors that are coupled to and interact with other components of the processing system 170, including an input/output (I/O) device interface 174, a network interface 176, a storage unit 178, and a memory 180.”); 
one or more memory modules (para [0094] line 1-9 : “The storage unit(s) 178 may include a mass storage unit such as a solid state drive, a hard disk drive, a magnetic disk drive and/or an optical disk drive. The non-transitory memories(s) 180 may include a volatile or non-volatile memory (e.g., a flash memory, a random access memory (RAM), and/or a read-only memory (ROM)). The non-transitory memory(ies) 180 may store instructions for execution by the processing device(s) 172, such as to carry out examples described in the present disclosure.”); and 
machine readable instructions stored in the one or more memory modules that, when executed by the one or more processors, cause the computing device to (para [0092] line 4-6 : “The processing unit 170 may be used to execute the machine readable instructions of to implement methods and examples described herein.”): 
make initial predictions of a trajectory of a first vehicle at a plurality of future time steps based on sensor data captured by an egovehicle ( para [0076] line 1-6 : “The vehicle 100 includes a sensor system 110, an OGM generator 121, a processing unit 170, an OGM prediction system 120, a path generator 130, a trajectory generator 132, a vehicle control system 140, a cost volume generator 160, and an electromechanical system 150, for example.”,  para [0081] line 4-12 : “In this alternative embodiment, the sensor system 110 provides sensor data (observations) received from the sensing units 112, 114, 116, 118, as well as data from a reference map, including image data and 3D data, to the OGM prediction system 120.  The OGM generator 121 included in the OGM prediction system 120 generates observed OGMs from the received sensor data, and provides the observed OGMs to selectors 302a, 302b as described in further detail below.”, para [0105] line 20-28 : “The output from a single run of the OGM prediction system 120 is a plurality of OGMs, including the one or more historical observed OGMs and predicted OGMs over a defined time period that includes past and future defined time periods. In the example where the OGM prediction system 120 generates predictions in real-time, the output is a set of OGMs that includes one or more historical observed OGMs (for a defined number of previous time steps up to the current time step) and also includes one or more predicted OGMs (for a defined number of future time steps, starting from the time step immediately after the current time step).” , The predicted OGM (occupancy grid maps) at a multiple of future time steps would require the prediction to contain information regarding a trajectory of another vehicle that is within the environment of the OGM ); and 
in response to making an initial prediction t of a trajectory at a first one of the future time steps, making final predictions of the trajectory at the first one of the future time steps and at each of a plurality of time steps subsequent to the first one of the future time steps(para [0101] line 1-20 : “The present disclosure describes a machine learning-based system for OGM prediction (e.g., the OGM prediction system 120) that aims to address one or more of the drawbacks discussed above. The OGM prediction system 120 generates, at each time step in a defined time period, a predicted OGM (e.g., one predicted OGM) for the next time step in the defined time period based on an input OGM for a current time step in the defined time period. The input OGM for the current time step may be a historical observed OGM obtained from a set of historical observed OGMs (e.g., a set comprising about 10 observed OGMs generated by the OGM generator 121 from sensor data received from one or more of the sensing units 112, 114, 116, 118) or a previously-predicted OGM (e.g., a predicted OGM previously generated by the OGM prediction system 120 for the current time step in the defined time period). This approach may be acceptable in situations where large, abrupt changes in the environment are not expected (e.g., a vehicle traveling at a typical speed of 60 km/h is not expected to come to a complete stop within one second”)., However Amirloo does not explicitly teach a predicted trajectory as a lane change of a first vehicle.

However, in the same field of endeavor (prediction of future trajectories of vehicles)  Lv teaches a system wherein a predicted trajectory of another vehicle is used to predict a future lane change (para [0017] line 1-9 : “The future intention of an observed vehicle may be estimated probabilistically based on various factors. These factors may include direct measurements indicative of the future intention (e.g., a left/right turn signal may indicate an intention to switch into the lane to the left/right), indirect measurements indicative of the future intention (e.g., an estimated trajectory corresponding to a lane change to the left/right), or prior knowledge (e.g., road constraints such as a road sign directing vehicles to a particular direction).”,  para [0054] line 1-8 : “Therefore, embodiments of the disclosure are related to a method, apparatus, and system for solving a complex motion planning problem for a host vehicle using a graphical model-based factorization approach. A host vehicle traveling on a highway with multiple other vehicles in the vicinity may benefit from embodiments of the disclosure. The intentions and future trajectories of surrounding vehicles may be estimated.”).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the OGM prediction system of Armiloo with the lane change prediction system of Lv “In order to avoid collision, the host vehicle may need to estimate the other vehicles' current position as well as predict their future intentions or trajectories.” (Lv para [0003] line 8-11).

Regarding Claim 16 the combination of Amirloo and Lv teaches The computing device of claim 15, further Amirloo teaches wherein the machine readable instructions, when executed, cause the computing device to (para [0082] line 1-3 : “The OGM prediction system 120 may be implemented using software, which may include any number of independent or interconnected software modules.”, para [0083] line 1-4 : “The software modules of the OGM prediction system 120 includes machine readable instructions which may be executed by one or more processing units of a vehicle controller (not shown) of the vehicle 100.”): 
input the sensor data into a trained neural network (para [0080] line 3-6 : “The sensor system 110 receives sensor data (e.g., observations) from the various sensing units, generates an observed OGM from the received sensor data (e.g., observations), and provides the observed OGM to the OGM system 120.”, para [0134] line 1-11 : “In order to generate the predicted OGM                         
                            
                                
                                    õ
                                
                                
                                    k
                                    +
                                    1
                                
                            
                        
                      that contains values representing occupancy probability at the next time step, the OGM classifier 126 is used. In some embodiments, the OGM classifier 126 is a machine learning module that includes another neural network (e.g., another RNN) that has been trained to learn to generate a predicted OGM                          
                            
                                
                                    õ
                                
                                
                                    k
                                    +
                                    1
                                
                            
                        
                     that contains values representing occupancy probability at the next time step from a corrected OGM                         
                            
                                
                                    ô
                                
                                
                                    k
                                    +
                                    1
                                
                            
                        
                    . The neural network of the OGM classifier 126 is trained to using training dataset comprising corrected OGMs                         
                            
                                
                                    ô
                                
                                
                                    k
                                    +
                                    1
                                
                            
                        
                     to learn generate predicted OGMs                          
                            
                                
                                    õ
                                
                                
                                    k
                                    +
                                    1
                                
                            
                        
                    .”, para [0141] line 15-19 : “When the RNN 122 is trained using a sufficiently comprehensive training dataset, the OGM prediction system 120c may achieve accuracy in prediction similar to the OGM prediction system 120a of FIG. 3.”, Fig. 7, Fig. 7 shows the and example of the OGM prediction system  that the sensor system provides sensor data to for the generation of the predicted OGMs); and 
make the initial predictions based on an output of the neural network generated in response to the input of the sensor data(para [0151] line 1-3 : “The OGM prediction system 120 has been described as outputting a set of OGMs, including at least one observed OGM and at least one predicted OGM.”).

Regarding Claim 17 the combination of Amirloo and Lv teaches The computing device of claim 16 further Amirloo teaches wherein the neural network is a multilayer perceptron (para [0144] line 1-6 : “The classifier module refines the corrected OGM further to generate the next predicted OGM. As discussed above, the classifier module includes the OGM classifier 126 may be implemented using a neural network, a simple feed-forward network, or an RNN, among other possibilities.).

Regarding Claim 18 the combination of Amirloo and Lv teaches The computing device of claim 16, wherein the machine readable instructions, when executed, cause the computing device to: 
train the neural network using training data comprising a plurality of training examples (para [0198] line 2-8 : “Referring to FIG. 10, a method 1000 of training the OGM prediction system 120 in accordance with one embodiment of the present disclosure will be described. At action 1002, the OGM prediction system 120 receives a sequence of OGMs for 0-T.sub.1 time steps, a reference map 119, and an expert (or target) trajectory as input which may be defined by an expert driver, system, or otherwise.”), wherein each training example comprises sensor data associated with a vehicle at a second time step and a ground truth label indicating whether the vehicle performed a lane change within a predetermined number of time steps after the second time step (para [0199] line 1-4 : “At action 1004, the OGM prediction system 120 predicts a sequence of OGMs for                         
                            T
                            -
                            
                                
                                    T
                                
                                
                                    1
                                
                            
                        
                     time steps based on the sequence of OGMs for                         
                            0
                            -
                            
                                
                                    T
                                
                                
                                    1
                                
                            
                        
                     time steps, reference map 119, and the expert trajectory received as input.”, para [0200] line 1-4 : “At action 1006, a sequence of real OGMs is observed over the same time period that the OGM prediction system 120 generates the sequence of predicted OGMs (e.g.,                         
                            -
                            
                                
                                    T
                                
                                
                                    1
                                
                            
                        
                    ).”, para [0201] line 1-24 : “At action 1008, the sequence of predicted OGMs is compared to the sequence of real OGMs and a loss of the OGM prediction (                        
                            
                                
                                    L
                                
                                
                                    O
                                    G
                                    M
                                    _
                                    p
                                    r
                                    e
                                    d
                                    i
                                    c
                                    t
                                    i
                                    o
                                    n
                                
                            
                        
                    )  is computed by the OGM prediction system 120. The loss of the OGM prediction is calculated in accordance with a loss function (an objective function) that measures the similarity (or difference) of the predicted OGMs in the sequence of predicted OGMs to the real OGMs in the sequence of real OGMs. The loss of the OGM prediction may be used to adjust the parameters (e.g., the weights and biases) of a neural network of the OGM prediction system 120 until the loss function is optimized (i.e., losses are minimized, for example, the losses being below a threshold level) to train the OGM prediction system 120 in modular fashion.”).

Regarding Claim 19 the combination of Amirloo and Lv teaches The computing device of claim 15, further Amirloo teaches wherein the sensor data comprises a distance between the first vehicle and the egovehicle (para  [0077] line 1-10 : “The sensor system 110 receives information collected about the internal and/or external environment of the vehicle 100 by various sensing units. In the example shown, the sensor system 110 includes a detection and ranging (DAR) unit 111, a camera 116 and a Global Navigation Satellite System (GNSS) unit such as a global positioning system (GPS) unit 118 for collecting information about the external environment of the vehicle 100. The DAR unit 111 unit comprises one or both of a radar unit 112 and a Light Detection and Ranging (LIDAR) unit 114.” , The sensor system disposed on the vehicle having sensors for determining ranges to obstacles to generate a predicted OGM requires the sensor data to include distance between the first vehicle and the ego vehicle).

Regarding Claim 20 the combination of Amirloo and Lv teaches The computing device of claim 15, further Amirloo teaches wherein the sensor data comprises a difference between a first velocity of the first vehicle and a second velocity of the egovehicle (para [0079] line 15-26 : “The sensor system 110 may also include other sensors (not shown) that collect further information about the vehicle 100 itself and provide sensor data indicative of the collected information about the vehicle 100 itself to the OGM generator 121. In such a case, the vehicle 100 may itself be considered part of the sensed environment. For example, the sensor system 110 may receive sensor data indicative of collected information about the vehicle 100 itself from other sensing units (not shown), such as accelerometers, speedometer, odometer and/or inertial measurement unit, which may or may not be part of the sensor system 110.”, para [0111] line 1-13 : “An input to the OGM prediction system 120a is the observed OGM                                 
                                    
                                        
                                            o
                                        
                                        
                                            k
                                        
                                        
                                            *
                                        
                                    
                                
                            , which may be generated in real-time based on sensor data (e.g., observations) by the OGM generator 121 of the sensor system 110 and/or which may be retrieved from an internal or external database. The observed OGM                                 
                                    
                                        
                                            o
                                        
                                        
                                            k
                                        
                                        
                                            *
                                        
                                    
                                
                             may be represented as a tensor, having a depth of one or more. The depth represents the number of channels. In the case of the observed OGM                                 
                                    
                                        
                                            o
                                        
                                        
                                            k
                                        
                                        
                                            *
                                        
                                    
                                
                            , a tensor of depth one may be used to carry information representing the occupancy of each cell. Additional channels may be used to carry further information for each cell, such as the class label assigned for each cell or the velocity of the object in each cell.”, The sensor data comprising both the velocity of the ego vehicle as well as the velocity of the first vehicle would imply the difference between the two velocities is included in the sensor data.).

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Amirloo and Lv and further in view of Takaki et al (US 20210166564 A1)  henceforth referred to as Takaki.

Regarding Claim 8 Amirloo teaches
A method comprising: 
making initial predictions of a trajectory of a first vehicle at a plurality of future time steps based on sensor data captured by an egovehicle ( para [0076] line 1-6 : “The vehicle 100 includes a sensor system 110, an OGM generator 121, a processing unit 170, an OGM prediction system 120, a path generator 130, a trajectory generator 132, a vehicle control system 140, a cost volume generator 160, and an electromechanical system 150, for example.”,  para [0081] line 4-12 : “In this alternative embodiment, the sensor system 110 provides sensor data (observations) received from the sensing units 112, 114, 116, 118, as well as data from a reference map, including image data and 3D data, to the OGM prediction system 120.  The OGM generator 121 included in the OGM prediction system 120 generates observed OGMs from the received sensor data, and provides the observed OGMs to selectors 302a, 302b as described in further detail below.”, para [0105] line 20-28 : “The output from a single run of the OGM prediction system 120 is a plurality of OGMs, including the one or more historical observed OGMs and predicted OGMs over a defined time period that includes past and future defined time periods. In the example where the OGM prediction system 120 generates predictions in real-time, the output is a set of OGMs that includes one or more historical observed OGMs (for a defined number of previous time steps up to the current time step) and also includes one or more predicted OGMs (for a defined number of future time steps, starting from the time step immediately after the current time step).” , The predicted OGM (occupancy grid maps) at a multiple of future time steps would require the prediction to contain information regarding a trajectory of another vehicle that is within the environment of the OGM ); and 
determining if the probability of a trajectory occupying a location is above a predetermined threshold value (para [0098] line 23-36 : “Each cell 202 of the OGM 200 contains a value indicating the probability (typically represented as a value between 0 and 1) that the cell 202 is occupied. In this simplified example, a cell 202 that is likely to be occupied (e.g., having probability of 0.5 or greater) is shown in black, and a cell 202 that is likely to be unoccupied (e.g., having probability of less than 0.5) is shown in white. Cells 202 with unknown probability (e.g., representing areas outside the FOV 204, or areas that are blocked or hidden from the sensors of the vehicle 100) are shown in gray. The probability threshold for identifying a cell 202 as occupied or unoccupied may be varied, for example depending on the path planning algorithm and/or depending on safety requirements.”). ; and 
making a final prediction of the trajectory at the future time step. (para [0101] line 1-20 : “The present disclosure describes a machine learning-based system for OGM prediction (e.g., the OGM prediction system 120) that aims to address one or more of the drawbacks discussed above. The OGM prediction system 120 generates, at each time step in a defined time period, a predicted OGM (e.g., one predicted OGM) for the next time step in the defined time period based on an input OGM for a current time step in the defined time period. The input OGM for the current time step may be a historical observed OGM obtained from a set of historical observed OGMs (e.g., a set comprising about 10 observed OGMs generated by the OGM generator 121 from sensor data received from one or more of the sensing units 112, 114, 116, 118) or a previously-predicted OGM (e.g., a predicted OGM previously generated by the OGM prediction system 120 for the current time step in the defined time period). This approach may be acceptable in situations where large, abrupt changes in the environment are not expected (e.g., a vehicle traveling at a typical speed of 60 km/h is not expected to come to a complete stop within one second”)., However Amirloo does not explicitly teach a predicted trajectory as a lane change of a first vehicle or  
for each of the future time steps, 
                 determining an average of the initial predictions for the future time step and a plurality of time steps prior to the future time step; 
                
                 in response to a determination that the average is above the predetermined threshold value, making a final prediction that the first vehicle will perform a lane change at the future time step. 

However, in the same field of endeavor (prediction of future trajectories of vehicles)  Lv teaches a system wherein a predicted trajectory of another vehicle is used to predict a future lane change (para [0017] line 1-9 : “The future intention of an observed vehicle may be estimated probabilistically based on various factors. These factors may include direct measurements indicative of the future intention (e.g., a left/right turn signal may indicate an intention to switch into the lane to the left/right), indirect measurements indicative of the future intention (e.g., an estimated trajectory corresponding to a lane change to the left/right), or prior knowledge (e.g., road constraints such as a road sign directing vehicles to a particular direction).”,  para [0054] line 1-8 : “Therefore, embodiments of the disclosure are related to a method, apparatus, and system for solving a complex motion planning problem for a host vehicle using a graphical model-based factorization approach. A host vehicle traveling on a highway with multiple other vehicles in the vicinity may benefit from embodiments of the disclosure. The intentions and future trajectories of surrounding vehicles may be estimated.”).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the OGM prediction system of Armiloo with the lane change prediction system of Lv “In order to avoid collision, the host vehicle may need to estimate the other vehicles' current position as well as predict their future intentions or trajectories.” (Lv para [0003] line 8-11). However, the combination of Amirloo and Lv does not teach
for each of the future time steps, 
                 determining an average of the initial predictions for the future time step and a plurality of time steps prior to the future time step; 
                 in response to a determination that the average is above the predetermined threshold value, making a final prediction that the first vehicle will perform a lane change at the future time step.

However, in the same field of endeavor (identification of future positions of objects in the environment) Takaki teaches for each of the future time steps, 
                 determining an average of the probability of collision with a second object for the future time step and a plurality of time steps prior to the future time step (para [0054] line 1-10 : “In any case, the detection module 220 estimates the positions of the vehicles 410 and 420 out to a prediction horizon. In one approach, the prediction horizon is a single time step into the future (e.g.,                 
                    T
                    =
                    t
                    +
                    
                        
                            Δ
                        
                        
                            1
                        
                    
                
            ). In further aspects, the detection module 220 estimates the positions at multiple time steps into the future (e.g.,                 
                    t
                    +
                    
                        
                            Δ
                        
                        
                            1
                        
                    
                    ,
                     
                    t
                    +
                    
                        
                            Δ
                        
                        
                            2
                        
                    
                    ,
                     
                    t
                    +
                    
                        
                            Δ
                        
                        
                            3
                        
                    
                
            ). Thus, depending on the particular implementation, the detection module 220 may determine the collision probability from the single estimate at the time step                 
                    t
                    +
                    
                        
                            Δ
                        
                        
                            1
                        
                    
                
            , or according to the multiple separate time steps.”, para [0056] line 6-10 : “Accordingly, in such an example, the detection module 220 may combine the separate probability zones associated with the separate predictions according to a weighted average (e.g., (                
                    
                        
                            w
                        
                        
                            1
                        
                    
                    (
                    t
                    +
                    
                        
                            Δ
                        
                        
                            1
                        
                    
                    )
                    +
                    
                        
                            w
                        
                        
                            2
                        
                    
                    (
                    t
                    +
                    
                        
                            Δ
                        
                        
                            2
                        
                    
                    )
                    +
                    
                        
                            w
                        
                        
                            3
                        
                    
                    (
                    t
                    +
                    
                        
                            Δ
                        
                        
                            3
                        
                    
                    )
                    )
                    /
                    n
                
            )”); 
                 in response to a determination that the average is above the predetermined threshold value (para [0058] line 1-10 : “At 330, the warning module 230 determines whether the collision probability satisfies a collision threshold. The collision system 170, in one embodiment, defines the collision threshold according to a likelihood of the objects encountering a collision hazard (e.g., colliding) with the collision probability indicating a threshold or limit that is tolerable prior to issuing an alert. Thus, the collision warning system 170 may define the collision threshold according to a category (e.g., high) or as a percent (e.g., 80%).”, ).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the OGM prediction system of Armiloo and the lane change prediction system of Lv with the detection module of Takaki to decrease the error in prediction of furute positions of vehicles because “the further estimates into the future may be associated with a greater degree of error” (Takaki para [0056] line 5-6).

Regarding Claim 9 the combination of Amirloo, Lv, and Takaki teaches The method of claim 8, further Amirloo teaches further comprising: 
inputting the sensor data into a trained neural network (para [0080] line 3-6 : “The sensor system 110 receives sensor data (e.g., observations) from the various sensing units, generates an observed OGM from the received sensor data (e.g., observations), and provides the observed OGM to the OGM system 120.”, para [0134] line 1-11 : “In order to generate the predicted OGM                 
                    
                        
                            õ
                        
                        
                            k
                            +
                            1
                        
                    
                
              that contains values representing occupancy probability at the next time step, the OGM classifier 126 is used. In some embodiments, the OGM classifier 126 is a machine learning module that includes another neural network (e.g., another RNN) that has been trained to learn to generate a predicted OGM                  
                    
                        
                            õ
                        
                        
                            k
                            +
                            1
                        
                    
                
             that contains values representing occupancy probability at the next time step from a corrected OGM                 
                    
                        
                            ô
                        
                        
                            k
                            +
                            1
                        
                    
                
            . The neural network of the OGM classifier 126 is trained to using training dataset comprising corrected OGMs                 
                    
                        
                            ô
                        
                        
                            k
                            +
                            1
                        
                    
                
             to learn generate predicted OGMs                  
                    
                        
                            õ
                        
                        
                            k
                            +
                            1
                        
                    
                
            .”, para [0141] line 15-19 : “When the RNN 122 is trained using a sufficiently comprehensive training dataset, the OGM prediction system 120c may achieve accuracy in prediction similar to the OGM prediction system 120a of FIG. 3.”, Fig. 7, Fig. 7 shows the and example of the OGM prediction system  that the sensor system provides sensor data to for the generation of the predicted OGMs); and 
making the initial predictions based on an output of the neural network generated in response to the input of the sensor data (para [0151] line 1-3 : “The OGM prediction system 120 has been described as outputting a set of OGMs, including at least one observed OGM and at least one predicted OGM.”).

Regarding Claim 10 the combination of Amirloo, Lv, and Takaki teaches The method of claim 9, further Amirloo teaches wherein the neural network is a multilayer perceptron (para [0144] line 1-6 : “The classifier module refines the corrected OGM further to generate the next predicted OGM. As discussed above, the classifier module includes the OGM classifier 126 may be implemented using a neural network, a simple feed-forward network, or an RNN, among other possibilities.).

Regarding Claim 11 the combination of Amirloo, Lv, and Takaki teaches The method of claim 9, further Amirloo teaches further  comprising: 
training the neural network using training data comprising a plurality of training examples (para [0198] line 2-8 : “Referring to FIG. 10, a method 1000 of training the OGM prediction system 120 in accordance with one embodiment of the present disclosure will be described. At action 1002, the OGM prediction system 120 receives a sequence of OGMs for 0-T.sub.1 time steps, a reference map 119, and an expert (or target) trajectory as input which may be defined by an expert driver, system, or otherwise.”), wherein each training example comprises sensor data associated with a vehicle at a second time step and a ground truth label indicating whether the vehicle performed a lane change within a predetermined number of time steps after the second time step (para [0199] line 1-4 : “At action 1004, the OGM prediction system 120 predicts a sequence of OGMs for                 
                    T
                    -
                    
                        
                            T
                        
                        
                            1
                        
                    
                
             time steps based on the sequence of OGMs for                 
                    0
                    -
                    
                        
                            T
                        
                        
                            1
                        
                    
                
             time steps, reference map 119, and the expert trajectory received as input.”, para [0200] line 1-4 : “At action 1006, a sequence of real OGMs is observed over the same time period that the OGM prediction system 120 generates the sequence of predicted OGMs (e.g.,                 
                    -
                    
                        
                            T
                        
                        
                            1
                        
                    
                
            ).”, para [0201] line 1-24 : “At action 1008, the sequence of predicted OGMs is compared to the sequence of real OGMs and a loss of the OGM prediction (                
                    
                        
                            L
                        
                        
                            O
                            G
                            M
                            _
                            p
                            r
                            e
                            d
                            i
                            c
                            t
                            i
                            o
                            n
                        
                    
                
            )  is computed by the OGM prediction system 120. The loss of the OGM prediction is calculated in accordance with a loss function (an objective function) that measures the similarity (or difference) of the predicted OGMs in the sequence of predicted OGMs to the real OGMs in the sequence of real OGMs. The loss of the OGM prediction may be used to adjust the parameters (e.g., the weights and biases) of a neural network of the OGM prediction system 120 until the loss function is optimized (i.e., losses are minimized, for example, the losses being below a threshold level) to train the OGM prediction system 120 in modular fashion.”).

Regarding Claim 12 the combination of Amirloo, Lv, and Takaki teaches The method of claim 8, further Amirloo teaches wherein the sensor data comprises a distance between the first vehicle and the egovehicle (para  [0077] line 1-10 : “The sensor system 110 receives information collected about the internal and/or external environment of the vehicle 100 by various sensing units. In the example shown, the sensor system 110 includes a detection and ranging (DAR) unit 111, a camera 116 and a Global Navigation Satellite System (GNSS) unit such as a global positioning system (GPS) unit 118 for collecting information about the external environment of the vehicle 100. The DAR unit 111 unit comprises one or both of a radar unit 112 and a Light Detection and Ranging (LIDAR) unit 114.” , The sensor system disposed on the vehicle having sensors for determining ranges to obstacles to generate a predicted OGM requires the sensor data to include distance between the first vehicle and the ego vehicle).

Regarding Claim 13 the combination of Amirloo, Lv, and Takaki teaches The method of claim 8, further Amirloo teaches wherein the sensor data comprises a difference between a first velocity of the first vehicle and a second velocity of the egovehicle (para [0079] line 15-26 : “The sensor system 110 may also include other sensors (not shown) that collect further information about the vehicle 100 itself and provide sensor data indicative of the collected information about the vehicle 100 itself to the OGM generator 121. In such a case, the vehicle 100 may itself be considered part of the sensed environment. For example, the sensor system 110 may receive sensor data indicative of collected information about the vehicle 100 itself from other sensing units (not shown), such as accelerometers, speedometer, odometer and/or inertial measurement unit, which may or may not be part of the sensor system 110.”, para [0111] line 1-13 : “An input to the OGM prediction system 120a is the observed OGM                         
                            
                                
                                    o
                                
                                
                                    k
                                
                                
                                    *
                                
                            
                        
                    , which may be generated in real-time based on sensor data (e.g., observations) by the OGM generator 121 of the sensor system 110 and/or which may be retrieved from an internal or external database. The observed OGM                         
                            
                                
                                    o
                                
                                
                                    k
                                
                                
                                    *
                                
                            
                        
                     may be represented as a tensor, having a depth of one or more. The depth represents the number of channels. In the case of the observed OGM                         
                            
                                
                                    o
                                
                                
                                    k
                                
                                
                                    *
                                
                            
                        
                    , a tensor of depth one may be used to carry information representing the occupancy of each cell. Additional channels may be used to carry further information for each cell, such as the class label assigned for each cell or the velocity of the object in each cell.”, The sensor data comprising both the velocity of the ego vehicle ).

Regarding Claim 14 the combination of Amirloo, Lv, and Takaki teaches The method of claim 8, further Amirloo teaches further comprising:
2222562-5730 / 2019-1758adjusting driving behavior of the egovehicle based on the final predictions (para [0086] line 1-19 : “In a motion planning mode of the autonomous vehicle or alternative embodiment of the present disclosure, the machine-learning based planning system 900 may plan a trajectory for the vehicle 100. A trajectory is a path and information regarding how to traverse the path with respect to time, such as velocity information which may be defined by a velocity profile. Alternatively, distance (path) and time information which can be used to determined velocity may be output instead of a velocity profile. A trajectory can be used by a vehicle control system 140 to generate control signals which define one or more of a steering angle for a steering unit 142, a throttle value for a throttle unit 146 and braking value for a braking unit 144. The control signals are configured so that in response to the control signals being sent to an electromechanical system 150 and processed thereby, the control signals cause the electromechanical system 150 (e.g., engine 152, transmission 154 and wheels 156) to control the movement of the vehicle 100 in accordance with the control signals.”, para [0087] line 1-13 : “The cost volume generator 160 generates a cost volume for predicted OGMs which, in combination with a set of proposed trajectories from the trajectory generator 132, may be used to select a trajectory. The selected trajectory may be used by the vehicle control system 140 to generate control signals which may be sent to the electromechanical system 150 to control the vehicle so that the vehicle follows, or attempts to follow, the selected trajectory. The cost volume generator 160 is described in more detail below. Alternatively, the cost volume generator 160 may generate a cost volume for predicted OGMs which, in combination with a set of proposed paths from the path generator 130, may be used to select a path.”, ).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HATCH whose telephone number is (571)272-4518. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.H./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668